DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                          BRANDON CLEMONS,
                              Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D17-1902

                                [March 29, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ernest A. Kollra,
Judge; L.T. Case No. 14-003154CF10A.

  Brandon Clemons, Wewahitchka, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

GROSS, CONNER and FORST, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.